NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1497-16T1


STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

JERMAINE VAUGHN,

     Defendant-Appellant.
___________________________

              Submitted May 1, 2018 – Decided July 30, 2018

              Before Judges Hoffman and Mitterhoff.

              On appeal from Superior Court of New Jersey,
              Law Division, Mercer County, Indictment No.
              96-12-1402.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Steven E. Braun, Designated
              Counsel, on the briefs).

              Angelo J. Onofri, Mercer County Prosecutor,
              attorney for respondent (Narline Casimir,
              Assistant Prosecutor, of counsel and on the
              brief).

              Appellant filed a pro se supplemental brief.

PER CURIAM
     Appellant Jermaine Vaughn appeals from the denial of his

second petition for post-conviction relief (PCR) and motion for a

new trial.   We affirm.

     On August 27, 1996, a Mercer County grand jury returned

Indictment No. 96-12-1402 charging defendant Jermaine Vaughn with

first-degree felony murder in violation of N.J.S.A 2C:11-3a(3)

(count one); first-degree robbery in violation of N.J.S.A. 2C:15-

1 (count two);1 first-degree robbery in violation of N.J.S.A. 2C:2-

6 and N.J.S.A. 2C:15-1 (count three); and two counts of second-

degree possession of a weapon for an unlawful purpose in violation

of 2C:39-4(a) (counts four and five).      After a four-day trial

concluding on March 23, 1999, the jury convicted defendant of all

counts of the indictment.   Defendant was sentenced to a term of

life imprisonment with a thirty-year minimum period of parole

ineligibility to be served consecutively to a sentence imposed in

a previous, unrelated indictment.

     The conviction arises from a chance encounter between Adrian

Davis, defendant and co-defendant Jeremiah Bass during the evening

of June 5, 1995.   After driving around Trenton, stopping at his

home to obtain a black hooded jacket and a green hooded sweatshirt,

and consuming a forty-ounce bottle of malt liquor, defendant and


1
  The trial court granted defendant's motion to dismiss count two
of the indictment.

                                2                           A-1497-16T1
co-defendant decided they needed money to get into parties.      Both

men were armed.     As they walked down a street, defendant had his

revolver in his hand and noticed the victim walking towards him.

The man walked right up to defendant and co-defendant.      After a

momentary struggle, defendant's gun discharged, the man fell to

the ground, and defendant and co-defendant walked away. The victim

was pronounced dead at the hospital.    A woman observed the entire

encounter from the front window of her home.    When she called the

police, she informed the dispatcher that the men had entered Marion

Street on foot.

     Soon after, police observed two men on Marion Street fleeing

the area on foot.      After a foot pursuit, during which police

observed co-defendant discard his gun and ammunition, the co-

defendant was detained and arrested.     Although police located a

small chrome revolver and a spent .32 caliber shell casing in the

pocket of a black jacket in an empty lot, defendant was not

arrested until June 9, 1995, when police located him in the

hospital recovering from a wound received in another unrelated

incident on June 6, 1995.   When released from the hospital, police

arrested defendant on a warrant issued in connection with the June

6, 1995 incident.    At the police station, police advised defendant

why he was in custody, and a detective administered his Miranda



                                  3                          A-1497-16T1
rights.2   Defendant waived his rights, and approximately two hours

later provided a formal statement in which he admitted shooting

the victim.    Defendant explained the incident as follows:    "As we

got closer to the [victim] he saw my gun, and then he got up on

me real quick, grabbed my jacket and pulled me towards him, and

[that is] when the gun went off."

       At defendant's 1999 trial, Detective Robert Sheehan of the

Homicide unit testified that after being conveyed to the Trenton

Police Department, defendant was placed in an interview room and

advised that he was there for an investigation.   Sheehan testified

that defendant appeared coherent and clear-minded and stated he

appeared to be "a very intelligent young man."       The detective

testified that he advised defendant of his Miranda rights, reviewed

the waiver of rights form with him, and ensured that defendant

understood his rights.    Defendant subsequently waived his rights

by affixing his signature on the signature line without asking

Sheehan for any clarification.    Detective Sheehan testified that

after defendant's waiver, he was uncooperative and unwilling to

speak, and made such statements as:     "I'm not going to tell you

anything;" "there's nothing you can do to me;" and "you don't have

anything on me."     After Detective Sheehan informed defendant of



2
    Miranda v. Arizona, 384 U.S. 436 (1966).

                                  4                           A-1497-16T1
the evidence against him including witness testimony, recovered

weapons, ballistics, and fingerprints, defendant told Detective

Sheehan that "the guy didn't have to be a hero" and that he would

tell him what happened.

     Sheehan testified that he conducted a brief interview of

defendant, left the room to update his supervisors, and returned

to obtain a formal statement.   Defendant indicated that he and the

co-defendant were each armed and walking down Reservoir Street and

"wanted to get some money."     When defendant observed the victim

walking toward him and the co-defendant, he pulled out his firearm.

Defendant stated that when the victim saw the firearm, he quickly

approached defendant, grabbed his jacket, and pulled defendant

towards him, causing the firearm to go off.   Defendant stated that

he did not mean to shoot the victim.    Defendant explained that he

and his co-defendant fled the area, and he tossed the firearm and

the jacket he was wearing.      When asked if he believed that the

victim was liable for having been shot, he answered, "yes, because

all he had to do was give us the money."

     Defendant testified at trial that after he was conveyed to

the Trenton Police Department, he was advised of his Miranda

rights, and voluntarily waived them.    Defendant testified that he

agreed to provide Detective Sheehan with his statement.   Defendant

denied telling Detective Sheehan that the victim did not have to

                                  5                         A-1497-16T1
be a hero.      Defendant also denied that he intended to rob the

victim and he testified that he did not ask him for money.                 On

cross-examination,    defendant    admitted   that   he   was    given   the

opportunity to review his statement, initialed each page, and did

not make any changes.

       On   defendant's   direct   appeal,    we   affirmed     defendant's

conviction and sentence, but remanded for a Miranda hearing.               We

instructed the trial judge to determine whether defendant had

invoked his right to remain silent, an issue he had not raised

either before or during trial.          State v. Vaughn, No. A-6299-98

(App. Div. June 26, 2001) (slip op. at 12-13).

       The remand hearing was conducted by the same judge that

presided over defendant's trial. At the hearing, Detective Sheehan

testified that after waiving his Miranda rights, defendant was

uncooperative and made comments that there was no evidence against

him.    Detective Sheehan testified that he informed defendant of

the evidence against him.     On cross-examination, he explained that

when he testified at trial that defendant was uncooperative, he

did not mean that defendant stopped speaking.          Rather, defendant

wanted to know what evidence the police had against him.

       Defendant testified that he asserted his right to remain

silent but felt compelled to give a statement because Detective

Sheehan continued to tell him what evidence was obtained against

                                    6                               A-1497-16T1
him.   On cross-examination, defendant conceded that he testified

at trial that he was advised of his Miranda rights, waived them

voluntarily, signed a written statement, and did not indicate that

he invoked his right to remain silent.   The trial judge on remand

found that Detective Sheehan's testimony was credible and ruled

that defendant never truly invoked his right to remain silent, but

provided his oral and written statements knowingly, intelligently,

and voluntarily.   In that regard, the court found as follows:

          [T]his court does hereby today, for purposes
          of this hearing, reiterate all of its findings
          made on the record on March 3, 1999, to support
          the   determination    that   the   defendant's
          statements were indeed admissible and the
          court then was convinced beyond a reasonable
          doubt that the defendant was given his Miranda
          rights, that he understood them, that he
          waived them, that he did so knowingly,
          voluntarily, and intelligently, and that he
          thereupon    knowingly,     voluntarily,    and
          intelligently provided the statements which
          the court then admitted.

               The narrow focus of the proceedings
          today, as indicated, is whether or not the
          defendant invoked his right to remain silent.
          In that regard the court heard testimony from
          Detective Robert Sheehan who essentially
          repeated large portions of his testimony
          previously provided and also supplemented that
          testimony.

               . . . .

               Now,    on   cross-examination    defense
          counsel articulately tested the credibility of
          this witness. And the detective did concede
          that in his testimony at the March 17, 1999

                                7                           A-1497-16T1
trial date that indeed the detective testified
that the defendant was uncooperative and the
defendant told the detective "I'm not going
to tell you anything. There's nothing you can
do to me," or words of that effect.       "You
don't have anything on me."      The detective
next   explained,   however,   that  when   he
testified that the defendant was not willing
to speak, he also—namely the defendant—also
followed up quickly with "Until he asked me
what we had on him and I told him."        The
detective summed up by saying, "It was very
simple.    The defendant was advised of his
rights. He did not want to speak. I advised
him what we had on him. Then he spoke to me
and gave me a statement all in the same
conversation without any undue passage of
time."

     Furthermore, Detective Sheehan testified
that essentially this defendant never did stop
talking.   And he further stated "I couldn't
stop the defendant from talking," supporting
the witness' testimony that there was no
passage of time here; that indeed this was one
continuous conversation that they were having.

     Now, in opposition to that testimony, the
defendant took the stand and with regard to
this issue testified that he was brought to
the Trenton Police Department on Friday June
9, 1995.    He was in a room with Detective
Sheehan.   The detective advised him of his
right to remain silent.         The defendant
testifies today for the first time on this
issue, "I advised him I did not want to talk
to him about it. We kept going back and forth.
Eventually I gave him a formal statement."

     On   cross-examination,   the   defendant
conceded that he recalled being given his
rights, that he signed the form–both parts,
that he waived his rights, including his right
to remain silent. He conceded yes, I signed
it. He further conceded in cross-examination

                      8                          A-1497-16T1
this morning that at trial on March 18, he
recalls being asked questions regarding the
giving of the statement and the questions
regarding the understanding of his rights. He
further conceded that he agreed everything was
fine and that at no place or time at the trial
did he indicate the exercise of his right to
remain silent.

     The court finds that there is truly no
inconsistency in the testimony of Detective
Sheehan and the defendant. Detective Sheehan,
this court finds . . . is a highly experienced
law enforcement officer with well over thirty
years of experience in working on major cases,
that he was the lead detective on this case,
and that it was his obligation to investigate
the murder of Adrian Davis, that Jermaine
Vaughn was a suspect, that he was properly
brought to police headquarters for the conduct
of the detective's investigation. The court
reiterates the finding that the defendant was
meticulously given all of his Miranda rights
and indeed that he signed an acknowledgment
to that effect, as well as the waiver of those
rights.    And the subject matter of this
hearing is what happened after the defendant
signed the rights form.

     Clearly this court finds there was a
conversation. And from the testimony of the
detective the defense urges, based on the
language that at first he was reluctant to
talk to me or hesitant to talk to me, that
therefore that constituted an exercise of the
right to remain silent.     In addition, the
defendant urges that based upon the testimony
of the detective at the [March 17, 1999] trial
wherein the defendant told the detective "I'm
not going to tell you anything," that that
constituted an irrevocable right to remain
silent which barred Detective Sheehan from
speaking to the defendant any further.



                      9                          A-1497-16T1
     The court finds, based on the totality
of the circumstances herein, quite to the
contrary. The court finds that the statement
"I'm not going to tell you anything" is taken
out of context because that was immediately
followed by statements of defendant "There's
nothing you can do to me.     You don't have
anything on me," but immediately followed in
the same conversation with the defendant in
the   same  breath,   as  Detective   Sheehan
testifies and this court finds, asking the
detective what do you have on me, followed by
Detective Sheehan's response as to the nature
of the evidence. . . . [B]ut nonetheless the
court finds that this is one continuous
conversation.

     The defendant did not testify that there
was a great lapse of time. Indeed, he had the
opportunity to do so, but did not provide this
court with any statement as to a lapse of time.
So, effectively, the court accepts the
testimony and finds Detective Sheehan's
testimony to be highly credible that this was
one   continuous    conversation,    that   the
defendant was exceedingly talkative and, to
put it in Detective Sheehan's own words, the
defendant never did stop talking and I
couldn't stop the defendant from talking.

     Now, the court further finds that not
only is the credibility of Detective Sheehan
very high . . . but the court observed his
credibility from the witness stand and finds
that he was truthful, that he had recollection
of those matters that were important to him,
that certainly he couldn't recall every small
detail of what he had said on two prior
occasions.   The court further finds that he
has no interest in the outcome of this case.

     To the contrary, the court finds that the
defendant's credibility is not high and the
court does not accept his statements as true


                     10                           A-1497-16T1
            to the extent that they vary from Detective
            Sheehan's. . . .

                 Now, based on these findings, the court
            further finds that the defendant truly never
            did invoke his right to remain silent by the
            mere use of the phrase "I'm not going to tell
            you anything," Or, put another way, if one
            were to accept the fact that there is some
            doubt as to whether he did, this court's
            alternative finding was that he gratuitously
            continued the conversation offering his
            explanation after asking the question, "What
            do you have on me."

                 The court finds that the duty to clarify
            urged by the defendant is not applicable under
            the facts of this case.     The duty does not
            apply to a continuous conversation. . . .

                 When the defendant urges the position
            that there was an absolute duty of the State
            through   Detective  Sheehan  to   stop  any
            conversations, the court finds that the case
            law does not support that proposition on the
            facts of this case and, once again, the
            totality of the circumstances muse be taken
            into consideration.

     Based on his findings, by order and opinion dated June 7,

2002, the trial judge held that defendant had not invoked his

right to remain     silent and that his confession was properly

admitted.    We affirmed defendant's conviction on appeal, State v.

Vaughn, No. A-3921-01 (June 7, 2004) (slip op. at 10), and the

Supreme Court denied certification, State v. Vaughn, 182 N.J. 143

(2004).




                                 11                          A-1497-16T1
       Defendant then filed a petition for PCR. In his PCR petition,

defendant argued that the arrest warrant for the shooting was not

properly issued; therefore, he alleges his post-arrest statement

should have been suppressed.               Moreover, defendant argued that

trial counsel failed to communicate with defendant prior to trial,

failed   to      conduct     an   investigation      and    failed   to    interview

witnesses, failed to file the necessary motions, and failed to

object      to    jury   instructions.          Defendant     highlighted      trial

counsel's failure to explore an intoxication defense. In addition,

defendant asserted, "direct appeal counsel was ineffective in that

he failed to raise necessary and important issues."                  Defendant did

not raise any issue that his Miranda rights were violated.

       At defendant's 2006 PCR hearing, Detective Sheehan testified

that   he    retired     from     his   position     with   the   Trenton     Police

Department       in   July   2004.      Prior   to    retiring,      the   detective

testified that he suffered a brain seizure in May or June of 2004

that caused him to suffer from memory loss.                 Because of his memory

loss, Detective Sheehan did not have any independent recollection

of his investigation or the trial and had to testify from his

reports.         Sheehan denied having any medical issues during the

trial and the prior hearings that would have affected his ability

to recollect.



                                         12                                  A-1497-16T1
     At the conclusion of the evidentiary hearing, the trial court

denied defendant's PCR petition by order and opinion dated January

10, 2007. We affirmed the judge's denial of PCR.           State v. Vaughn,

No. A-2877-06 (App. Div. October 14, 2009) (slip op. at 8).

     Defendant then filed the within application for PCR and a new

trial based on the newly discovered evidence of Detective Sheehan's

medical condition.        By order dated December 11, 2014, the PCR

judge denied defendant's petition.             In an accompanying letter

opinion, the judge noted that Rule 3:20-1 permits the court to

grant   a   new   trial   if   required   in   the   interests   of   justice.

Concerning defendant's claim that "newly discovered evidence"

warranted granting him a new trial, the judge observed that the

proffered evidence must be material and not merely cumulative,

must be discovered after the trial and not reasonably discoverable

prior thereto, and must be of a nature as to probably have affected

the jury's verdict. The judge found that because Detective Sheehan

suffered his seizure a couple of months before July 2004, "[t]his

in absolutely no way had any impact on his testimony and memory

in 1999, when [defendant was] convicted and sentenced."                    This

appeal ensued.

     On appeal defendant makes the following arguments:




                                     13                                A-1497-16T1
          POINT I
          THE LAW DIVISION SHOULD HAVE ORDERED AN
          EVIDENTIARY HEARING TO DETERINE WHETHER
          DETECTIVE SHEEHAN WAS COMPETENT TO TESTIFY AT
          THE MIRANDA HEARINGS AND AT THE 2002 REMAND
          HEARING IN LIGHT OF THE EVIDENCE [OF] HIS
          BRAIN SEIZURE WHICH ONLY CAME TO LIGHT AT THE
          2006 PCR HEARING

          POINT II
          A NEW TRIAL IS WARRANTED BECAUSE OF NEWLY
          DISCOVERED EVIDENCE

          POINT III
          DEFENDANT WAS ENTITLED TO RAISE BOTH A SECOND
          PETITION FOR POST-CONVICTION RELIEF AND A
          MOTION FOR A NEW TRIAL BASED ON NEWLY
          DISCOVERED EVIDENCE, AND THE CONFUSION OF THE
          LAW DIVISION BETWEEN THE TWO DIFFERENT TYPES
          OF REMEDIES REQUIRES A REMAND

     Defendant argues,

          [w]hat Detective Sheehan did and said reflects
          directly upon whether defendant's Miranda
          rights were scrupulously adhered to by
          Detective Sheehan, and whether the detective
          had   sufficient   recollection   to   testify
          regarding the obtaining of the confession
          without violating defendant's rights against
          self-incrimination.   If Detective Sheehan's
          mental health was impaired at the time he
          interviewed defendant, then his testimony may
          not   have  been   accurate,   and   defendant
          conceivably was denied his right to remain
          silent.

In effect, defendant is seeking to overturn the trial judge's 2002

decision, which we affirmed, that defendant never invoked his

right to remain silent.

     I.   The trial court's denial of an evidentiary hearing.


                               14                          A-1497-16T1
     Our review of the factual findings of the trial court on a

petition for PCR is limited.               State v. Nash, 212 N.J. 518, 540

(2013) (citing State v. Carter, 85 N.J. 300, 314 (1981)).                             We

uphold    the    factual   findings        of   the   trial   court   if   they     are

supported by sufficient credible evidence in the record.                         Ibid.

(citing State v. Harris, 181 N.J. 391, 415 (2004)).

     Pursuant to Rule 3:22-2, a defendant may seek PCR on four

grounds: (a) substantial denial in the conviction proceedings of

a defendant's state or federal constitutional rights; (b) the

court's lack of jurisdiction; (c) an unlawful sentence; or (d) any

habeas corpus, common-law, or statutory ground for collateral

attack.     Defendant bears the burden by a preponderance of the

credible    evidence     that   he    is    entitled    to    relief.      State      v.

Preciose, 129 N.J. 451, 459 (1992).                    To sustain that burden,

defendant       must   allege   and    articulate       specific      facts,     which

"provide the court with an adequate basis on which to rest its

decision."       State v. Mitchell, 126 N.J. 565, 579 (1992).

     According to Rule 3:22-10(b),

            A   defendant  shall   be    entitled   to  an
            evidentiary    hearing     only    upon    the
            establishment of a prima facie case in support
            of [PCR], a determination by the court that
            there are material issues of disputed fact
            that cannot be resolved by reference to the
            existing record, and a determination that an
            evidentiary hearing is necessary to resolve
            the claims for relief.

                                           15                                  A-1497-16T1
     The rule provides the court with discretion whether to conduct

an evidentiary hearing.   State v. Jones, 219 N.J. 298, 311 (2014).

"If there are disputed facts regarding entitlement to [PCR], a

hearing should be conducted."    State v. Russo, 333 N.J. Super.

119, 138 (App. Div. 2000).     Essentially, "to establish a prima

facie case, a defendant must demonstrate a reasonable likelihood

that his or her claim, viewing the facts alleged in the light most

favorable to the defendant, will ultimately succeed on the merits."

Id. at 141.

     In this case, the trial court did not abuse its discretion

in denying defendant an evidentiary hearing.   Defendant has failed

to establish a prima facie case that he is entitled to PCR.      See

Preciose, 129 N.J. at 459.   He has failed to articulate any facts

that, if proven, would entitle him to relief.    See Mitchell, 126

N.J. at 579.   The only fact articulated to support his claim is

that Detective Sheehan had a seizure in 2004 that impaired his

memory.   Defendant has not certified to any facts or presented

certifications or affidavits based on personal knowledge from

anyone, including Detective Sheehan, to suggest the detective had

any memory problems in 1999 or 2002.     Instead, defendant relies

on an unfounded theory based on pure speculation.

     Moreover, defendant's claims are simply belied by the trial

judge's thorough findings and decision on remand, finding that

                                16                          A-1497-16T1
Detective   Sheehan's   testimony    at   trial   in    1999   was   entirely

consistent with his testimony on remand three years later in 2002.

Indeed, the judge found that defendant's account was largely

consistent with Detective Sheehan's account.           Therefore, there are

no disputed facts requiring a hearing for resolution.

     II.    The trial court's denial of defendant's motion for a new
            trial based on newly discovered evidence.

     We find equally unpersuasive defendant's argument that he is

entitled to a new trial based on newly discovered evidence.             Newly

discovered evidence that is sufficient to warrant a new trial is

evidence that is:       (1) material to the issue and not merely

cumulative or impeaching or contradictory; (2) discovered since

the trial and not discoverable by reasonable diligence beforehand;

and (3) of the sort that would probably change the jury's verdict

if a new trial were granted.        Nash, 212 N.J. at 549.           In this

case, defendant has failed to show how the evidence is material

or of the sort that would probably change the jury's verdict.

     With regard to a motion for a new trial, Rule 3:20-1 provides

in pertinent part that:

            The trial judge on defendant's motion may
            grant the defendant a new trial if required
            in the interests of justice . . . the trial
            judge shall not, however, set aside the
            verdict of the jury as against the weight of
            the evidence unless, having given due regard
            to the opportunity of the jury to pass upon
            the credibility of the witnesses, it clearly

                                    17                                A-1497-16T1
           and convincingly appears that there was a
           manifest denial of justice under the law.

Furthermore, Rule 2:10-1 similarly requires that a trial court's

ruling on a motion for a new trial shall not be reversed unless

it clearly appears that there was a miscarriage of justice under

the law.

     When a defendant seeks a new trial based on newly discovered

evidence, the standard is well established.

           Evidence is newly discovered and sufficient
           to warrant the grant of a new trial when it
           is[:] '(1) material to the issue and not
           merely    cumulative   or    impeaching    or
           contradictory; (2) discovered since the trial
           and not discoverable by reasonable diligence
           beforehand; and (3) of the sort that would
           probably change the jury's verdict if a new
           trial were granted.'

Nash, 212 N.J. at 540, (citing State v. Carter, 85 N.J. 300, 314
(1981)); See also State v. Ways, 180 N.J. 171, 187 (2004).

     Under prong one, "'[m]aterial evidence is any evidence that

would have some bearing on the claims being advanced,' and includes

evidence that supports a general denial of guilt."   Id.   Prong one

and prong three are inextricably intertwined, Ibid., and "[t]he

power of the newly discovered evidence to alter the verdict is a

central issue, not the label to be placed on that evidence." Ways,

180 N.J. at 191-92.

     Here, defendant asserts that evidence that Detective Sheehan

suffered a brain seizure in the spring of 2004 is newly discovered

                                18                           A-1497-16T1
evidence showing he was unable to recollect facts to which he

testified in 1999 and 2002.             The record does not reflect any

indication that Detective Sheehan's inability to recollect was an

issue during the trial and the remand hearing.           Indeed, on remand

the trial court found Detective Sheehan highly credible, and found

that his testimony was consistent with his prior testimony.

     Furthermore, defendant's assertions do not satisfy the State

v. Carter test. 85 N.J. at 314. Detective Sheehan's brain seizure

of   2004    does   not    constitute     material   evidence   to    support

defendant's    claim      that   Detective   Sheehan   suffered      from     an

inability to remember during the 1999 trial and the 2002 remand

hearing.    Nash, 212 N.J. at 549; Ways, 180 N.J. at 188.            Moreover,

defendant has failed to show that the newly discovered evidence

of Detective Sheehan's 2004 brain seizure would have altered the

jury's verdict.

     At trial, the jury had the ability to assess Detective

Sheehan's credibility and capacity to recollect and rendered a

verdict that should not be disturbed.            Ways, 180 N.J. at 187;

State v. Conway, 193 N.J. Super. 133, 171 (App. Div. 1984).                   On

remand, the judge who presided over the trial found Sheehan's

testimony credible and consistent with the detective's testimony

three years earlier.        Accordingly, there is no basis to grant a

new trial.

                                     19                                A-1497-16T1
Affirmed.




            20   A-1497-16T1